Title: From James Madison to James Monroe, 3 August 1816
From: Madison, James
To: Monroe, James



Dear Sir 
Montpellier Aug. 3. 1816

I have recd yours of July 31. and return the answer to Mr. B. with one or two alterations, the cheif of which is an extension of the arrangement to Lake Champlain.  An entire prohibition of armed vessels there where there is much smuggling from Canada, might not be convenient to us; nor would it be reciprocal, considering the manner in which the waters of that Lake are divided between the parties.  I see little probability, on the whole of any final agreement, particularly thro’ Mr B. who probably has not & will not receive definitive authority.  The best course therefore seems to be, to send some such plan as mentioned in my former letter, to Mr. Adams, with definitive powers to agree to it, or to as much of it as can be attained, and to work a formal arrangement.
The information from Mr. Prentiss, may furnish topics for conversation with Mr. Bagot, & communication to Mr Adams.  It forbids the hope of any arrangement with the former, if the proposition held out by him be any thing like a measure of his powers.
The name to the other letter now returned, which puzzled you is Sam: L. Mitchill.  You may express to him the esteem known to be entertained by me, for his learning & talents, and the confidence also entertained in his zeal for patriotic objects, that we are sensible of the merits of those suggested by him, but it does not appear that any distinct provision is authorized for pursuing them in the mode suggested for availing the public, and the cause of science, of the Services he tenders.  Friendly respects

James Madison

